DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to whether the spring bracket or support panel is configured to engage the first surface of the appliance panel to retain the support panel in the access position to provide access to the service panel.
The Examiner will interpret the claim as the spring bracket performing the aforementioned limitations.
Claims 2-8 are dependent upon claim 1.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A0(2) as being anticipated by Katz (US 5,738,424 cited in IDS).
Regarding claim 1, Katz figures 1-5 teach an appliance user-interface assembly, comprising: 
an appliance panel (backsplash, 16 rear wall) defining an aperture, wherein the appliance panel has a first surface (16 rear wall)  and a second surface (45 slot); 
a support panel (19 control panel) rotatably coupled to the appliance panel, wherein the support panel is operable between a retained position parallel with the first surface of the appliance panel shown in figure 1, an open rest position at a first angle relative to the first surface shown in figures 2 and 3, and an access position at a second angle relative to the first surface shown in figure 4 where the cover member 21 is detached from the control mounting plate 19, the second angle is greater than the first angle; 
a service panel (21 cover member)coupled to the support panel; 
a spring bracket (29 tab) coupled to the support panel, wherein the spring bracket is configured to engage the second surface of the appliance panel and the support panel is configured to engage the first surface of the appliance panel to retain the support panel in the open rest position; and 
Katz figures 3 and 4 teach a plurality of tabs 29 provided on a rear surface of the control mounting plate 20 thereby suggesting a bracket arm coupled to the support panel, wherein the bracket arm is configured to selectively engage the appliance panel to retain the support panel in the access position to provide access to the service panel.[col 2-3]
Regarding claim 2, Katz figure 3 teaches an upper retaining bracket (40 flange, 28 flange) coupled to the support panel (19 control panel), wherein the upper retaining bracket defines a receiving hole (48, 49 opening) configured to receive a pin (47 screw) to retain the support panel in the retained position.
Regarding claim 3, Katz figures 2 and 3 teach a lower retaining bracket (lower surface of 16 wear wall) coupled to the support panel, wherein the lower retaining bracket abuts the appliance panel when the support panel is in the retained position.
Regarding claim 4, Katz figures 2 and 3 suggest the lower bracket is configured to pivot about an edge of the appliance panel that at least partially defines the aperture as the support panel moves between the retained position and the open rest position.

Regarding claim 5, Katz figure 3 teaches the appliance panel includes a flange proximate (an upper surface rear wall 16) to the aperture, and wherein the bracket arm (40, 28 flange) is configured to selectively engage the flange.

Regarding claim 6, Katz teaches control panel assembly 19 is removably secured in its closed position in engagement with rear wall 16 and end caps 17,18 by screws 47 which pass through openings 48 in flange 40 and openings 49 in flange 28 and are threadedly received in the top of rear wall 16 thereby suggesting the flange defines a first slot and the bracket arm defines a second slot, and wherein the first slot and the second slot are configured to align to form an interlocking engagement between the bracket arm and the flange.[col 2 lines 62-67]

Regarding claim 7, Katz figures 2 and 3 suggest the support panel (19) is biased to the open rest position by a force of gravity.

Regarding claim 8, Katz figures 2 and 3 suggest the first angle is in a range of between about 5° and about 30°, and wherein support panel extends perpendicular to the first surface of the appliance panel when disposed at the second angle shown in figure 4.

Regarding claim 9, Katz figures 1-5 teach a user-interface assembly, comprising: 
a support panel (19 control panel); 
a user-interface (control knobs shown in figure 1 on the front surface of the control panel 19) coupled to a first side of the support panel; 
a service panel (21 cover member) coupled to a second side of the support panel (inner portion of the control panel 19 facing the rear wall 16); and 
a bracket assembly (40, 28 flange and lower surface of rear wall 16 shown in figure 3) coupled to the support panel, wherein the bracket assembly includes: 
an upper retaining bracket (40, 28 flange) coupled to the second side of the support panel, wherein the upper retaining bracket is configured to receive a pin (47 screw) to retain the support panel in a retained position shown in figure 1; and 
a spring bracket (29 tab) coupled to the second side of the support panel, wherein the spring bracket is configured to engage an appliance panel and stop the support panel in an open rest position upon release of an engagement between the upper retaining bracket and the pin (shown in figure 2 and 3).
Regarding claim 10, Katz figure 3 teaches the bracket assembly includes a lower retaining bracket (45 slots) coupled to the second side of the support panel proximate to the spring bracket (29 tab), wherein the lower retaining bracket is configured to engage the appliance panel during rotation of the support panel from the retained position to the open rest position.
Regarding claim 11, Katz figure 3 suggests each of the support panel (19), the lower retaining bracket (45), and the spring bracket (29) are configured to engage the appliance panel when the support panel is in the open rest position.
Regarding claim 12, Katz figure 4 suggests the support panel (19) is configured to engage the appliance panel on an opposite side relative to the spring bracket when in the open rest position.
Regarding claim 13, Katz figure 3 teaches a bracket arm (45 slot) coupled to the second side of the support panel and configured to selectively engage the appliance panel to retain the support panel in an access position.
Regarding claim 14,  Katz figures 2 and 3 teach  an end of the support panel (19) is configured to abut a surface of the appliance panel when the support panel is in the access position.
Regarding claim 15, Katz teaches control panel assembly 19 is removably secured in its closed position in engagement with rear wall 16 and end caps 17,18 by screws 47 which pass through openings 48 in flange 40 and openings 49 in flange 28 and are threadedly received in the top of rear wall 16 thereby suggesting the bracket arm defines a slot for receiving a flange defined by the appliance panel.[col 2 lines 62-67]
Regarding claim 16, Katz figures 1-5 teach a user-interface assembly, comprising: 
a support panel (19 control panel) operable between a retained position (shown in figure 1), an open rest position (shown in figures 2-3), and an access position (shown in figure 4); and 
a bracket assembly (40, 28 flange, 45 slot) coupled to the support panel, wherein the bracket assembly includes: 
an upper retaining bracket (40, 28 flange) coupled to the support panel (19)  and configured to engage a pin (47 screw) to retain the support panel in the retained position; 
a lower retaining bracket (45 slot) coupled to the support panel and configured to engage a structural panel (20 control mounting plate) as the support panel (19)rotates between the retained position and the open access position; and 
a spring bracket (29 tab) coupled to the support panel and configured to engage the structural panel to stop the support panel in the open rest position upon release of an engagement between the pin and the upper retaining bracket.
Regarding claim 17, Katz figure 4 teaches a plurality of tabs 29 thereby suggesting a bracket arm coupled to the support panel (19) and configured to engage the structural panel (20 control mounting plate) to retain the support panel (19) in the open access position.
Regarding claim 18, Katz figure 3 teaches through openings 48 in flange 40 and openings 49 in flange 28 and are threadedly received in the top of rear wall 16. Therefore the assembly of flange 40 and flange 28 reads upon the upper retaining bracket includes an end ramp having an increased thickness for engaging the pin.[col 2 lines 65-67]
Regarding claim 19, Katz teaches cover member 21 conveniently is formed from a thin sheet of a suitable metal thereby suggesting the end ramp is elastically deformable to guide the pin into a receiving hole defined by the upper retaining bracket.[col 2 lines 34-35]
Regarding claim 20, Katz figure 3 suggests the spring bracket (29 tab) is coupled to the support panel (19)  adjacent to the lower retaining bracket (45 slot).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711